 



OLD LINE BANK
Salary Continuation Agreement   Exhibit 10.8

OLD LINE BANK
SALARY CONTINUATION AGREEMENT
     THIS SALARY CONTINUATION AGREEMENT (the “Agreement”) is adopted this 3rd
day of January, 2006, by and between OLD LINE BANK, a state-chartered commercial
bank located in Waldorf, Maryland (the “Bank”) and CHRISTINE RUSH (the
“Executive”). The purpose of this Agreement is to provide specified benefits to
the Executive, a member of a select group of management or highly compensated
employees who contribute materially to the continued growth, development, and
future business success of the Bank. This Agreement shall be unfunded for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974 (“ERISA”), as amended from time to time.
Article 1
Definitions
     Whenever used in this Agreement, the following words and phrases shall have
the meanings specified:

1.1   “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 4.   1.2   “Beneficiary Designation Form” means
the form established from time to time by the Plan Administrator that the
Executive completes, signs, and returns to the Plan Administrator to designate
one or more Beneficiaries.   1.3   “Board” means the Board of Directors of the
Bank as from time to time constituted.   1.4   “Change in Control” means a
change in the ownership or effective control of the Bank, or in the ownership of
a substantial portion of the assets of the Bank, as such change is defined in
Section 409A of the Code and regulations thereunder.   1.5   “Code” means the
Internal Revenue Code of 1986, as amended.   1.6   “Disability” means the
Executive (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Bank. Medical determination of Disability may be made by either the Social
Security Administration or by the provider of an accident or health plan
covering employees of the Bank. Upon the request of the Plan Administrator, the

 



--------------------------------------------------------------------------------



 



OLD LINE BANK
Salary Continuation Agreement

    Executive must submit proof to the Plan Administrator of the Social Security
Administration’s or provider’s determination.   1.7   “Early Termination” means
Separation from Service before Normal Retirement Age for reasons other than
death, Disability, Termination for Cause, or following a Change in Control.  
1.8   “Effective Date” means January 1, 2006.   1.9   “Normal Retirement Age”
means the Executive attaining age sixty-five (65).   1.10   “Normal Retirement
Date” means the later of Normal Retirement Age or Separation from Service.  
1.11   “Plan Administrator” means the plan administrator described in Article 6.
  1.12   “Plan Year” means each twelve-month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall commence on the
Effective Date of this Agreement and end on the following December 31.   1.13  
“Schedule A” means the schedule attached to this Agreement and made a part
hereof. Schedule A shall be updated upon a change in any of the benefits under
Articles 2 or 3.   1.14   “Separation from Service” means the termination of the
Executive’s employment with the Bank for reasons other than death or Disability.
Whether a Separation form Service takes place is determined based on the facts
and circumstances surrounding the termination of the Executive’s employment and
whether the Bank and the Executive intended for the Executive to provide
significant services for the Bank following such termination. A termination of
employment will not be considered a Separation from Service if:

  (a)   the Executive continues to provide services as an employee of the Bank
at an annual rate that is twenty percent (20%) or more of the services rendered,
on average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or     (b)   the Executive
continues to provide services to the Bank in a capacity other than as an
employee of the Bank at an annual rate that is fifty percent (50%) or more of
the services rendered, on average, during the immediately preceding three full
calendar years of employment (or if employed less than three years, such lesser
period) and the annual remuneration for such services is fifty percent (50%) or
more of the average annual remuneration earned during the final three full
calendar years of employment (or if less, such lesser period).

1



--------------------------------------------------------------------------------



 



OLD LINE BANK
Salary Continuation Agreement

1.15   “Specified Employee” means a key employee (as defined in Section 416(i)
of the Code without regard to paragraph 5 thereof) of the Bank if any stock of
the Bank is publicly traded on an established securities market or otherwise.  
1.16   “Termination for Cause” means Separation from Service for:

  (a)   Gross negligence or gross neglect of duties to the Bank; or     (b)  
Conviction of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Executive’s employment with the Bank; or     (c)   Fraud,
disloyalty, dishonesty or willful violation of any law or significant Bank
policy committed in connection with the Executive’s employment and resulting in
a material adverse effect on the Bank.

Article 2
Distributions During Lifetime

2.1   Normal Retirement Benefit. Upon the Normal Retirement Date, the Bank shall
distribute to the Executive the benefit described in this Section 2.1 in lieu of
any other benefit under this Article.

  2.1.1   Amount of Benefit. The annual benefit under this Section 2.1 is Fifty
Six Thousand Six Hundred Fifty-Eight Dollars ($56,658).     2.1.2   Distribution
of Benefit. The Bank shall distribute the annual benefit to the Executive in
twelve (12) equal monthly installments commencing on the first day of the month
following the Executive’s Normal Retirement Date. The annual benefit shall be
distributed to the Executive for fifteen (15) years.

2.2   Early Termination Benefit. Upon the Executive’s Early Termination, the
Bank shall distribute to the Executive the benefit described in this Section 2.2
in lieu of any other benefit under this Article.

  2.2.1   Amount of Benefit. The annual benefit under this Section 2.2 is the
Early Termination Benefit set forth on Schedule A for the Plan Year in which
Separation from Service occurs.     2.2.2   Distribution of Benefit. The Bank
shall distribute the benefit to the Executive in twelve (12) equal monthly
installments commencing on the first day of the month following the Executive’s
Normal Retirement Age. The annual benefit shall be distributed to the Executive
for fifteen (15) years.

2.3   Disability Benefit. If the Executive’s Disability results in Separation
from Service prior to Normal Retirement Age, the Bank shall distribute to the
Executive the benefit described in this Section 2.3 in lieu of any other benefit
under this Article.

2



--------------------------------------------------------------------------------



 



OLD LINE BANK
Salary Continuation Agreement

  2.3.1   Amount of Benefit. The annual benefit under this Section 2.3 is the
Disability Benefit set forth on Schedule A for the Plan Year in which the
Separation from Service occurs.     2.3.2   Distribution of Benefit. The Bank
shall distribute the benefit to the Executive in twelve (12) equal monthly
installments commencing on the first day of the month following the Executive’s
Normal Retirement Age. The annual benefit shall be distributed to the Executive
for fifteen (15) years.

2.4   Change in Control Benefit. Upon a Change in Control followed by the
Executive’s Separation from Service, the Bank shall distribute to the Executive
the benefit described in this Section 2.4 in lieu of any other benefit under
this Article.

  2.4.1   Amount of Benefit. The annual benefit under this Section 2.4 is the
Change of Control Benefit set forth on Schedule A for the Plan Year in which the
Separation from Service occurs.     2.4.2   Distribution of Benefit. The Bank
shall distribute the annual benefit to the Executive in twelve (12) equal
monthly installments commencing within thirty (30) days following Separation
from Service. The annual benefit shall be distributed to the Executive for
fifteen (15) years.     2.4.3   Excess Parachute Payment Gross-up. If any
benefit payable under this Agreement would create an excise tax under the excess
parachute rules of Section 280G of the Code, the Bank shall pay to the Executive
an additional amount (the “Gross-up”) equal to:

the Executive’s excise penalty tax amount
divided by
the sum of (one minus the sum of the penalty tax rate plus the Executive’s
marginal income tax rate)
The Gross-up shall be paid in equal annual payments for fifteen years.

2.5   Restriction on Timing of Distribution. Notwithstanding any provision of
this Agreement to the contrary, if the Executive is considered a Specified
Employee at Separation from Service under such procedures as established by the
Bank in accordance with Section 409A of the Code, benefit distributions that are
made upon Separation from Service may not commence earlier than six (6) months
after the date of such Separation from Service. Therefore, in the event this
Section 2.5 is applicable to the Executive, any distribution which would
otherwise be paid to the Executive within the first six months following the
Separation from Service shall be accumulated and paid to the Executive in a lump
sum on the first day of the seventh month following the Separation from Service.
All subsequent distributions shall be paid in the manner specified.

3



--------------------------------------------------------------------------------



 



OLD LINE BANK
Salary Continuation Agreement

2.6   Distributions Upon Income Inclusion Under Section 409A of the Code. Upon
the inclusion of any portion of the account value into the Executive’s income as
a result of the failure of this non-qualified deferred compensation plan to
comply with the requirements of Section 409A of the Code, to the extent such tax
liability can be covered by the Executive’s vested account value, a distribution
shall be made as soon as is administratively practicable following the discovery
of the plan failure.   2.7   Change in Form or Timing of Distributions. For
distribution of benefits under this Article 2, the Executive and the Bank may,
subject to the terms of Section 8.1, amend the Agreement to delay the timing or
change the form of distributions. Any such amendment:

  (a)   may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;     (b)  
must, for benefits distributable under Article 2, delay the commencement of
distributions for a minimum of five (5) years from the date the first
distribution was originally scheduled to be made; and     (c)   must take effect
not less than twelve months after the amendment is executed.

Article 3
Distribution at Death

3.1   Death During Active Service. If the Executive dies while in the active
service of the Bank, the Bank shall distribute to the Beneficiary the benefit
described in this Section 3.1. This benefit shall be distributed in lieu of the
benefits under Article 2.

  3.1.1   Amount of Benefit. The benefit under this Section 3.1 is the benefit
set forth on Schedule A for the Plan Year in which the Executive’s death occurs.
    3.1.2   Distribution of Benefit. The Bank shall distribute the annual
benefit to the Beneficiary in twelve (12) equal monthly installments commencing
within sixty (60) days following receipt by the Bank of the Executive’s death
certificate. The annual benefit shall be distributed to the Beneficiary for a
period of fifteen (15) years.

3.2   Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Bank shall distribute to the Beneficiary the
remaining benefits at the same time and in the same amounts they would have been
distributed to the Executive had the Executive survived.   3.3   Death After
Separation from Service But Before Benefit Distributions Commence. If the
Executive is entitled to benefit distributions under this Agreement, but dies
prior to the commencement of said benefit distributions, the Bank shall
distribute to the Beneficiary the same benefits that the Executive was entitled
to prior to death except that the benefit

4



--------------------------------------------------------------------------------



 



OLD LINE BANK
Salary Continuation Agreement

    distributions shall commence within thirty (30) days following receipt by
the Bank of the Executive’s death certificate.

Article 4
Beneficiaries

4.1   Beneficiary. The Executive shall have the right, at any time, to designate
a Beneficiary(ies) to receive any benefit distributions under this Agreement to
a Beneficiary upon the death of the Executive. The Beneficiary designated under
this Agreement may be the same as or different from the beneficiary designation
under any other plan of the Bank in which the Executive participates.   4.2  
Beneficiary Designation: Change. The Executive shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Executive’s beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Executive and accepted by the
Plan Administrator prior to the Executive’s death.   4.3   Acknowledgment. No
designation or change in designation of a Beneficiary shall be effective until
received, accepted and acknowledged in writing by the Plan Administrator or its
designated agent.   4.4   No Beneficiary Designation. If the Executive dies
without a valid beneficiary designation, or if all designated Beneficiaries
predecease the Executive, then the Executive’s spouse shall be the designated
Beneficiary. If the Executive has no surviving spouse, the benefits shall be
made to the personal representative of the Executive’s estate.   4.5   Facility
of Distribution. If the Plan Administrator determines in its discretion that a
benefit is to be distributed to a minor, to a person declared incompetent, or to
a person incapable of handling the disposition of that person’s property, the
Plan Administrator may direct distribution of such benefit to the guardian,
legal representative or person having the care or custody of such minor,
incompetent person or incapable person. The Plan Administrator may require proof
of incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any distribution of a benefit shall be a
distribution for the account of the Executive and the Executive’s Beneficiary,
as the case may be, and shall be a complete discharge of any liability under the
Agreement for such distribution amount.

5



--------------------------------------------------------------------------------



 



OLD LINE BANK
Salary Continuation Agreement
Article 5
General Limitations

5.1   Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Bank shall not distribute any benefit under this Agreement if
Executive’s employment with the Bank is terminated due to a Termination for
Cause.   5.2   Suicide or Misstatement. No benefits shall be distributed if the
Executive commits suicide within two years after the Effective Date of this
Agreement, or if an insurance company which issued a life insurance policy
covering the Executive and owned by the Bank denies coverage (i) for material
misstatements of fact made by the Executive on an application for such life
insurance, or (ii) for any other reason.   5.3   Removal. Notwithstanding any
provision of this Agreement to the contrary, the Bank shall not distribute any
benefit under this Agreement if the Executive is subject to a final removal or
prohibition order issued by an appropriate federal banking agency pursuant to
Section 8(e) of the Federal Deposit Insurance Act.

Article 6
Administration of Agreement

6.1   Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall also have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Agreement and
(ii) decide or resolve any and all questions including interpretations of this
Agreement, as may arise in connection with the Agreement.   6.2   Agents. In the
administration of this Agreement, the Plan Administrator may employ agents and
delegate to them such administrative duties as it sees fit, (including acting
through a duly appointed representative), and may from time to time consult with
counsel who may be counsel to the Bank.   6.3   Binding Effect of Decisions. The
decision or action of the Plan Administrator with respect to any question
arising out of or in connection with the administration, interpretation and
application of the Agreement and the rules and regulations promulgated hereunder
shall be final and conclusive and binding upon all persons having any interest
in the Agreement.   6.4   Indemnity of Plan Administrator. The Bank shall
indemnify and hold harmless the

6



--------------------------------------------------------------------------------



 



OLD LINE BANK
Salary Continuation Agreement

    members of the Plan Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.   6.5   Bank Information. To enable the
Plan Administrator to perform its functions, the Bank shall supply full and
timely information to the Plan Administrator on all matters relating to the date
and circumstances of the retirement, Disability, death, or Separation from
Service of the Executive, and such other pertinent information as the Plan
Administrator may reasonably require.   6.6   Annual Statement. The Plan
Administrator shall provide to the Executive, within one hundred twenty
(120) days after the end of each Plan Year, a statement setting forth the
benefits to be distributed under this Agreement.

Article 7
Claims And Review Procedures

7.1   Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

  7.1.1   Initiation – Written Claim. The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits. If such a
claim relates to the contents of a notice received by the claimant, the claim
must be made within sixty (60) days after such notice was received by the
claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the claimant.    
7.1.2   Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.     7.1.3   Notice of
Decision. If the Plan Administrator denies part or all of the claim, the Plan
Administrator shall notify the claimant in writing of such denial. The Plan
Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:

  (a)   The specific reasons for the denial;     (b)   A reference to the
specific provisions of the Agreement on which the

7



--------------------------------------------------------------------------------



 



OLD LINE BANK
Salary Continuation Agreement

      denial is based;     (c)   A description of any additional information or
material necessary for the claimant to perfect the claim and an explanation of
why it is needed;     (d)   An explanation of the Agreement’s review procedures
and the time limits applicable to such procedures; and     (e)   A statement of
the claimant’s right to bring a civil action under ERISA Section 502(a)
following an adverse benefit determination on review.

7.2   Review Procedure. If the Plan Administrator denies part or all of the
claim, the claimant shall have the opportunity for a full and fair review by the
Plan Administrator of the denial, as follows:

  7.2.1   Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.     7.2.2  
Additional Submissions – Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.     7.2.3  
Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.     7.2.4   Timing of Plan
Administrator Response. The Plan Administrator shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 60 days by notifying the claimant in writing, prior to the end of
the initial 60-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.     7.2.5   Notice of
Decision. The Plan Administrator shall notify the claimant in writing of its
decision on review. The Plan Administrator shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth:

  (a)   The specific reasons for the denial;     (b)   A reference to the
specific provisions of the Agreement on which the denial is based;

8



--------------------------------------------------------------------------------



 



OLD LINE BANK
Salary Continuation Agreement

  (c)   A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and     (d)   A statement of the claimant’s right
to bring a civil action under ERISA Section 502(a).

Article 8
Amendments and Termination

8.1   Amendments. This Agreement may be amended only by a written agreement
signed by the Bank and the Executive. However, the Bank may unilaterally amend
this Agreement to conform with written directives to the Bank from its auditors
or banking regulators or to comply with legislative or tax law, including
without limitation Section 409A of the Code and any and all regulations and
guidance promulgated thereunder.   8.2   Plan Termination Generally. The Bank
may unilaterally terminate this Agreement at any time. The benefit shall be the
Accrual Balance as of the date the Agreement is terminated. Except as provided
in Section 8.3, the termination of this Agreement shall not cause a distribution
of benefits under this Agreement. Rather, upon such termination benefit
distributions will be made at the earliest distribution event permitted under
Article 2 or Article 3.   8.3   Plan Terminations Under Section 409A.
Notwithstanding anything to the contrary in Section 8.2, if the Bank terminates
this Agreement in the following circumstances:

  (a)   Within thirty (30) days before, or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve
(12) months following such termination of the Agreement and provided that all
the Bank’s arrangements which are substantially similar to the Agreement are
terminated so the Executive and all participants in the similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the termination of the arrangements;  
  (b)   Upon the Bank’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the payment is administratively practical; or     (c)   Upon the Bank’s
termination of this and all other non-account balance plans (as referenced in
Section 409A of the Code or the regulations thereunder), provided that all
distributions are made no earlier than twelve (12) months and no later than
twenty-four (24) months following such termination, and the Bank does not adopt
any new non-account balance plans for a minimum of five (5) years following the
date of such termination;

9



--------------------------------------------------------------------------------



 



OLD LINE BANK
Salary Continuation Agreement

    the Bank may distribute the Deferral Account balance, determined as of the
date of the termination of the Agreement, to the Executive in a lump sum subject
to the above terms.

Article 9
Miscellaneous

9.1   Binding Effect. This Agreement shall bind the Executive and the Bank, and
their beneficiaries, survivors, executors, administrators and transferees.   9.2
  No Guarantee of Employment. This Agreement is not a contract for employment.
It does not give the Executive the right to remain as an employee of the Bank,
nor does it interfere with the Bank’s right to discharge the Executive. It also
does not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.   9.3  
Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.   9.4   Tax Withholding
and Reporting. The Bank shall withhold any taxes that are required to be
withheld, including but not limited to taxes owed under Section 409A of the Code
and regulations thereunder, from the benefits provided under this Agreement.
Executive acknowledges that the Bank’s sole liability regarding taxes is to
forward any amounts withheld to the appropriate taxing authority(ies). Further,
the Bank shall satisfy all applicable reporting requirements, including those
under Section 409A of the Code and regulations thereunder.   9.5   Applicable
Law. The Agreement and all rights hereunder shall be governed by the laws of the
State of Maryland, except to the extent preempted by the laws of the United
States of America.   9.6   Unfunded Arrangement. The Executive and Beneficiary
are general unsecured creditors of the Bank for the distribution of benefits
under this Agreement. The benefits represent the mere promise by the Bank to
distribute such benefits. The rights to benefits are not subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors. Any insurance on the Executive’s life
or other informal funding asset is a general asset of the Bank to which the
Executive and Beneficiary have no preferred or secured claim.   9.7  
Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such event, the term “Bank” as used in this Agreement
shall be deemed to refer to the success or

10



--------------------------------------------------------------------------------



 



OLD LINE BANK
Salary Continuation Agreement

    survivor bank.   9.8   Entire Agreement. This Agreement constitutes the
entire agreement between the Bank and the Executive as to the subject matter
hereof. No rights are granted to the Executive by virtue of this Agreement other
than those specifically set forth herein.   9.9   Interpretation. Wherever the
fulfillment of the intent and purpose of this Agreement requires, and the
context will permit, the use of the masculine gender includes the feminine and
use of the singular includes the plural.   9.10   Alternative Action. In the
event it shall become impossible for the Bank or the Plan Administrator to
perform any act required by this Agreement, the Bank or Plan Administrator may
in its discretion perform such alternative act as most nearly carries out the
intent and purpose of this Agreement and is in the best interests of the Bank.  
9.11   Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any of its
provisions.   9.12   Validity. In case any provision of this Agreement shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Agreement shall be construed and
enforced as if such illegal and invalid provision has never been inserted
herein.   9.13   Notice. Any notice or filing required or permitted to be given
to the Bank or Plan Administrator under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, to the
address below:

Chief Financial Officer
Old Line Bank
P.O. Box 1890
Waldorf, Md. 20604

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to the Executive under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by mail, to the last known address of the
Executive.   9.14   Compliance with Section 409A. This Agreement shall at all
times be administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.

11



--------------------------------------------------------------------------------



 



OLD LINE BANK
Salary Continuation Agreement

9.15   Rescissions. Any modification to the terms of this Agreement that would
inadvertently result in an additional tax liability on the part of the
Executive, shall have no effect to the extent the change in the terms of the
plan is rescinded by the earlier of a date before the right is exercised (if the
change grants a discretionary right) and the last day of the calendar year
during which such change occurred.

     IN WITNESS WHEREOF, the Executive and a duly authorized representative of
the Bank have signed this Agreement.

              EXECUTIVE:   BANK:    
 
                OLD LINE BANK    
 
           
/s/ Christine M. Rush
  By   /s/ James W. Cornelsen                  
Christine Rush
           
 
  Title   President    

12



--------------------------------------------------------------------------------



 



OLD LINE BANK
Salary Continuation Agreement
BENEFICIARY DESIGNATION FORM
{ } New Designation
{ } Change in Designation
I, ______, designate the following as Beneficiary under the Agreement:

               
Primary:
             
 
             
 
              %  
 
             
 
             
 
              %  
 
             
 
                     
Contingent:
             
 
             
 
              %  
 
             
 
             
 
              %  
 
             
 
             

Notes:

  •   Please PRINT CLEARLY or TYPE the names of the beneficiaries.     •   To
name a trust as Beneficiary, please provide the name of the trustee(s) and the
exact name and date of the trust agreement.     •   To name your estate as
Beneficiary, please write “Estate of _[your name]_”.     •   Be aware that none
of the contingent beneficiaries will receive anything unless ALL of the primary
beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

         
Name:
  Christine M. Rush    
 
       
Signature:
  /s/ Christine M. Rush   Date: 01/03/06
 
       

Received by the Plan Administrator this 3rd day of January  , 2006

         
By:
  /s/ James W. Cornelsen    
 
       
 
       
Title:
  President    

 



--------------------------------------------------------------------------------



 



OLD LINE BANK
Salary Continuation Agreement
SCHEDULE A OLD LINE BANK SALARY CONTINUATION PLAN AGREEMENT
Christine Rush

                                                      Early Termination  
Disability   Change in   Pre-Retirement Separation           Annual Benefit  
Annual Benefit   Control Annual   Annual Death Occurring After   Age   (1)   (1)
  Benefit (2)   Benefit
1/1/2006
    49     $ 0     $ 0     $ 27,033     $ 56,658  
1/1/2007
    50     $ 3,696     $ 3,696     $ 28,384     $ 56,658  
1/1/2008
    51     $ 7,392     $ 7,392     $ 29,804     $ 56,658  
1/1/2009
    52     $ 11,088     $ 11,088     $ 31,294     $ 56,658  
1/1/2010
    53     $ 14,784     $ 14,784     $ 32,858     $ 56,658  
1/1/2011
    54     $ 18,480     $ 18,480     $ 34,501     $ 56,658  
1/1/2012
    55     $ 22,176     $ 22,176     $ 36,226     $ 56,658  
1/1/2013
    56     $ 25,872     $ 25,872     $ 38,038     $ 56,658  
1/1/2014
    57     $ 29,568     $ 29,568     $ 39,940     $ 56,658  
1/1/2015
    58     $ 33,264     $ 33,264     $ 41,937     $ 56,658  
1/1/2016
    59     $ 36,960     $ 36,960     $ 44,033     $ 56,658  
1/1/2017
    60     $ 40,656     $ 40,656     $ 46,235     $ 56,658  
1/1/2018
    61     $ 44,352     $ 44,352     $ 48,547     $ 56,658  
1/1/2019
    62     $ 48,048     $ 48,048     $ 50,974     $ 56,658  
1/1/2020
    63     $ 51,744     $ 51,744     $ 53,523     $ 56,658  
1/1/2021
    64     $ 55,440     $ 55,440     $ 56,199     $ 56,658  
3/6/2021 (3)
    65     $ 56,658     $ 56,658     $ 56,658     $ 56,658  

 

(1)   Payments are made in 180 equal monthly installments commencing within
60 days following Normal Retirement Age. Refer to Section 2.2 for Early
Termination, and 2.3 for Disability.   (2)   Payments are made in 180 equal
monthly installments commencing at Separation of Service. Refer to Section 2.4
for Change in Control.   (3)   This is the date the Executive reaches Normal
Retirement Age.

1